GRIFFIN, J.
Appellant, Ken L. Romanenko [“Roman-enko”], appearing pro se, has appealed an order of the Unemployment Appeals Commission [“UAC”] affirming a referee’s decision denying him unemployment compensation. The referee’s factual findings cannot be disturbed as long as they are supported by competent, substantial evidence, no matter whether there is other evidence which would support a different result. Fanelli v. Unemployment Appeals Comm’n, 711 So.2d 237 (Fla. 5th DCA 1998); Corman v. Unemployment Appeals Comm’n, 687 So.2d 963 (Fla. 5th DCA 1997). Likewise, the UAC’s interpretation of the law cannot be overturned by this court unless it is clearly erroneous. Brooks v. Unemployment Appeals Comm’n, 695 So.2d 879 (Fla. 5th DCA 1997). Because our review of the record shows there is competent, substantial evidence to support the determination that Romanenko engaged in misconduct connected with his work, which resulted in his discharge, we must affirm the denial of benefits.
AFFIRMED.
HARRIS and PETERSON, JJ„ concur.